Moyer, C.J.
This affidavit of disqualification filed by Louis Columbo, counsel for defendants, seeks the disqualification of Judge Daniel O. Corrigan, from further proceedings regarding the above-captioned case. The underlying case is *1235a defamation action filed against the Cleveland Plain Dealer and the newspaper’s employees.
Affiant contends that Judge Corrigan should be disqualified because the defendant-newspaper has published a series of articles, columns, and editorials relative to Judge Corrigan’s conduct and extended absence from the bench. Because the defendant-newspaper’s publications have been critical of Judge Corrigan, affiant contends that the judge’s continued participation in this case creates an appearance of impropriety and would cause a reasonable person to doubt the fairness and integrity of the underlying proceedings.
Judge Corrigan has been asked, on two separate occasions, to respond to the allegations contained in the affidavit of disqualification; however, he has not responded to these requests. As I have stated previously, a judge’s failure to respond to allegations of bias and prejudice may result in the judge’s disqualification to avoid the appearance of impropriety. See In re Disqualification of Ferreri (May 2, 1997), No. 97-AP-041, unreported. Given the nature of affiant’s allegations and Judge Corrigan’s failure to address these allegations, I conclude that Judge Corrigan should be disqualified from the underlying case in order to avoid the appearance of impropriety and to ensure the parties’ and the public’s confidence in the fairness and integrity of these proceedings.
Accordingly, Judge Daniel 0. Corrigan is disqualified from further proceedings in this matter. The case is returned to the Administrative Judge of the Cuyahoga County Court of Common Pleas, General Division, for reassignment.